Citation Nr: 1045378	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-25 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in
Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bilateral 
hearing loss.

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel
INTRODUCTION

The Veteran served on active duty from May 1983 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(MROC) in Wichita, Kansas.


FINDINGS OF FACT

1.  An unappealed December 2004 rating decision denied service 
connection for bilateral hearing loss and tinnitus.

2.   The evidence received since the December 2004 rating 
decision, by itself, or in conjunction with previously considered 
evidence, does not relate to an unestablished fact necessary to 
substantiate the claims for service connection for bilateral 
hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The December 2004 rating decision, which denied service 
connection for bilateral hearing loss and tinnitus, is final. 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2010).

2.  The evidence received subsequent to the December 2004 rating 
decision is not new and material, and the claim for service 
connection for bilateral hearing loss is not reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The evidence received subsequent to the December 2004 rating 
decision is not new and material, and the claim for service 
connection for tinnitus is not reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Court issued a decision in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the claimant's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.

The Court issued a second decision in which it held, in part, 
that VA's duty to notify a claimant seeking to reopen a claim 
included advising the claimant of the evidence and information 
necessary to reopen the claim and of the evidence and information 
necessary to establish entitlement to the underlying claim for 
the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the previous denial.  Id. at 9-10.

The Veteran's claim was received in April 2006, and the RO sent 
him a notice letter that same month.  The letter informed him 
that his claims were previously denied and that he needed to 
submit new and material evidence to reopen his claim.  The 
Veteran was advised of the definition of new and material 
evidence, and the letter indicated that his prior claim was 
denied because the evidence showed that his hearing loss and 
tinnitus were not incurred in, or aggravated by, his period of 
military service.  The Veteran was also informed of the evidence 
and information needed to substantiate a claim for service 
connection and of VA's duty to assist.  The Veteran was further 
notified of what he needed to do in the development of his claim.  
Finally, the letter also included Dingess elements regarding how 
disability ratings and effective dates are determined.

The Veteran did not respond to the April 2006 notice letter, and 
his claim was denied in an August 2006 rating decision.  In his 
notice of disagreement (NOD), the Veteran stated how his hearing 
was so bad at the time of his discharge that, if he did not 
reenlist, he would not be able to get "back in."  He also 
contended that his hearing loss did not cause his tinnitus when 
he enlisted, but asserted that he had tinnitus when he left 
service.  

In the present appeal, the Veteran was provided with pre-
adjudicatory notice of what type of information and evidence was 
needed to substantiate his claims for service connection.  He was 
advised that he needed to submit new and material evidence for 
his claim, and he was notified of the basis of the prior denial 
and what evidence he needed to submit.  He was also provided with 
notice on establishing disability ratings and effective dates as 
directed in Dingess.  Therefore, the Board concludes that the 
Veteran was provided adequate notice in this case.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claims.  The Veteran's service 
treatment records as well as all identified and available private 
and VA medical records pertinent to the years after service are 
in the claims file and were reviewed by both the RO and the Board 
in connection with the appellant's claims.  The Veteran has not 
identified any outstanding records that are relevant to his 
claims.  

The Board does acknowledge that the Veteran has not been provided 
a VA examination in connection with his current claims.  However, 
the Board notes that the duty to provide a medical examination 
and/or obtain a medical opinion in a claim for disability 
compensation benefits does not apply in cases involving an 
attempt to reopen a finally adjudicated claim unless new and 
material evidence is presented or secured. See 38 C.F.R. § 
3.159(c)(4)(iii) (2010).

VA has also assisted the appellant and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant to 
the Veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.


Law and Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, 
including sensorineural hearing loss, may be presumed to have 
been incurred during service if the disorder becomes manifest to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2010).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States Court 
of Appeals for Veterans Claims (Court) or the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), lay 
observation is competent.  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For purposes of a hearing loss claim, impaired hearing will be 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).

In addition to the above-mentioned requirements for service 
connection, claimants are presumed to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, and infirmities - a presumption of 
soundness.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only such 
conditions as are recorded in entrance examination reports are to 
be considered as "noted," and a history of pre-service existence 
of conditions recorded at the time of examination does not 
constitute a "notation" of such conditions.  Crowe v. Brown, 7 
Vet. App. 238, 245 (1994); see also Vanerson v. West, 12 Vet. 
App. 254, 259 (1999) (history of preservice existence of 
conditions recorded at the time of examination will be considered 
together with all other material evidence in determinations as to 
inception (citing 38 C.F.R. § 3.304(b)).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) 
(2010).

In addition, a pre-existing disease or injury will be presumed to 
have been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2010).

In this case, the Veteran was originally previously denied 
service connection for bilateral hearing loss and tinnitus in a 
December 2004 rating decision.  He did not perfect a timely 
appeal, and the decision became final.  See 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004); 38 U.S.C.A § 7104(b) (West 2002).  As a 
result, service connection for bilateral hearing loss and 
tinnitus may now be considered on the merits only if new and 
material evidence has been received since the time of the last 
final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence received 
is new and material, is neither required nor permitted.  Id. at 
1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not of record at the time of the last final disallowance of 
the claim.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  Finally, new and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the December 2004 rating 
decision consisted of the Veteran's service treatment records 
(STRs), October 2004 and November 2004 VA examination reports, 
and statements from the Veteran.  

The STRs established that hearing loss existed prior to service.  
In particular, the Veteran reported on his January 1983 entrance 
examination Report of Medical History that he had had hearing 
loss since high school.  An audiological evaluation at the time 
of that examination revealed, pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
20
50
60
LEFT
5
0
15
55
55

The examination report also referenced another audiogram that was 
performed several days later.  The results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15
45
50
LEFT
0
0
15
60
55

The Veteran's hearing loss was noted on his examination report, 
although he was still found to be qualified for enlistment. 

The Veteran had another audiogram in May 1984 that was 
established as his baseline.  The results of that testing was as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30
45
60
LEFT
10
10
25
65
55

A periodic audiogram from March 1985 noted that the Veteran had a 
10 decibel increase in his reported loss at 3000 Hertz in the 
right ear and 2000 Hertz in the left ear.  However, he had a 5 
decibel improvement at 4000 hertz in the right ear.

Another audiogram was conducted in March 1986 that showed some 
additional changes in the Veteran's hearing.  The changes from 
the 1984 baseline audiogram are reported on the line under each 
ear with a +/- sign or none where no change occurred.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
65
70
Change
None
+5
+5
+20
+10
LEFT
10
20
50
70
65
Change
None
+10
+25
+5
None

As a result of the above changes, the Veteran was instructed in 
regard to the Navy's hearing conservation program.  Specifically, 
he was informed of the requirement to wear hearing protection in 
high noise environments, and he acknowledged being issued hearing 
protection.  

The Veteran was afforded another audiogram in June 1986.  The 
changes from the baseline are reported as +/-.  The results were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
30
60
65
Change
-5
-5
None
+15
+5
LEFT
10
5
35
60
60
Change
None
-5
+10
-5
-5

A third check was conducted in August 1986.  The results were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30
55
70
Change
None
None
None
+10
+10
LEFT
10
10
35
60
65
Change
None
None
+10
-5
None

A physical examination of the Veteran in August 1986 found no 
evidence of any inner ear problems.

The Veteran was afforded two additional audiograms in March 1987 
and April 1987.  The results of the April 1987 audiogram were 
included with the Veteran's separation physical examination.

The March 1987 audiogram yielded the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
30
60
60
Change
-10
-5
None
+15
None
LEFT
5
5
35
65
65
Change
-5
-5
+10
None
None

The final audiogram was performed in April 1987 with the 
following results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
30
55
65
Change
-15
-5
None
+10
+5
LEFT
5
0
35
65
60
Change
-5
-10
+10
None
-5

The October 2004 VA examination was afforded in connection with 
the Veteran's claim for service connection for headaches.  There 
was no evidence or information obtained at that time that was 
relevant to hearing loss or tinnitus.

The November 2004 VA examination was an audiology examination.  
The examiner reviewed the Veteran's STRs and noted the clear 
history of the existence of hearing loss prior to service.  The 
Veteran provided a history of having hearing loss and tinnitus 
for the past 20 years.  He had a history of noise exposure in 
service from small arms in training and shipyard repair work with 
associated noises.  He had additional noise exposure from 
construction equipment, power tools, and shooting and hunting 
during his younger years.  The examiner was asked to opine as to 
the Veteran's etiology of his tinnitus.  The examiner said that 
it was unknown, but probably due to original cause of [hearing] 
loss prior to service.  

The results of audiometric testing at that time were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
65
70
70
LEFT
15
25
65
70
65

The examiner stated that the Veteran had a hearing loss prior to 
service and noted that he was separated from service without 
evidence of a significant threshold shift.  The examiner 
concluded that there was no evidence to indicate that the current 
degree of hearing loss was related to the Veteran's noise 
exposure in service.

The Veteran's claim was thereafter denied in December 2004 based 
on the fact that he had preexisting hearing loss that was not 
aggravated by service.  Service connection for tinnitus was 
denied because it was not shown to have been incurred during 
service and that, based on the VA examiner's opinion, it existed 
prior to service.  

The Veteran later filed his current claim for service connection 
for bilateral hearing loss and tinnitus in April 2006.  The 
evidence received since the December 2004 rating decision 
consists of private treatment records dated in 1992 and 2001, VA 
treatment records dated in 2006, and statements from the Veteran.

The VA and private medical records are new to the record.  
However, they do not pertain to the Veteran's hearing loss and 
tinnitus, and therefore, they are not material.  

With respect to the appellant's statements, the Board finds that 
the Veteran's assertions alone cannot be dispositive of the 
issues for purposes of reopening the claims.  The Veteran has 
claimed that he was told his hearing was so bad that he either 
had to reenlist at the time he separated or he would not be 
allowed back in to service.  He also said that his tinnitus 
developed in service.  The medical evidence of record at the time 
of the December 2004 rating decision clearly established that the 
Veteran had a significant hearing loss prior to his military 
service.  The November 2004 VA examiner also reviewed the 
evidence and found that there was no significant change during 
service.  The examiner further related the Veteran's development 
of tinnitus to the pre-existing hearing loss.  The Veteran has 
not provided evidence that would change either of those findings.  

Indeed, the record on appeal does not indicate that the appellant 
has the expertise to provide an opinion that requires specialized 
knowledge, skill, experience, training or education, such as an 
opinion as to the etiology of his current disorders. See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, laypersons 
are not competent witnesses when it comes to offering medical 
opinions or diagnoses, and such evidence does not provide a basis 
on which to reopen a claim of service connection. Moray v. Brown, 
5 Vet. App. 211 (1993).  Thus, the Veteran's assertions are not 
deemed to be "new and material evidence" and cannot serve to 
reopen the claims. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the December 
2004 rating decision continues to be absent.  Specifically, there 
remains no medical evidence showing that the Veteran's 
preexisting hearing loss was aggravated by service or that his 
tinnitus is related to his military service.  Thus, the new 
evidence does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore, does not raise the 
reasonable possibility of substantiating the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus.  
Accordingly, the Board finds that new and material evidence has 
not been presented to reopen the Veteran's previously denied 
claims for service connection for bilateral hearing loss and 
tinnitus.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for bilateral hearing loss is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for tinnitus is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


